Citation Nr: 0206467	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  97-17 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1. Entitlement to an increased rating for ligament strain 
with instability, right knee, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1981 to 
April 1984.

This case comes before the Board of Veterans' Appeals 
(Board), from February 1997 and later rating decisions by the 
Department of Veterans Affairs (VA) Washington, DC Regional 
Office (RO), which denied evaluations higher than 20 percent 
for ligament strain with instability of the service-connected 
right knee, and higher than 10 percent for degenerative joint 
disease of the right knee.

Historically, service connection was granted for degenerative 
joint disease, right knee, in September 1994, and a 10 
percent rating assigned under Diagnostic Code (DC) 5257.  The 
RO continued the 10 percent rating by a February 1997 rating 
decision.  The veteran filed a notice of disagreement in May 
1997, and a statement of the case was issued that same month.  
The veteran timely perfected an appeal in June 1997.  In July 
1997, the RO increased the rating to 20 percent under DC 
5257.

A September 2001 rating decision continued the 20 percent 
rating under DC 5257 recharacterized as ligament strain right 
knee with instability, and assigned a separate 10 percent 
rating under DC 5010, for degenerative joint disease, both 
effective from May 24, 1995.  Since the increase in the 
evaluation of the veteran's right knee disability does not 
represent the maximum rating available for this disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); see also Norris v. West, 12 Vet. App. 413, 
420 (1999).

In April 2000, the veteran testified before the undersigned 
Board Member.  A transcript of that hearing is of record.

When this claim was previously before the Board in June 2000, 
it was remanded for further development.  That development 
has been completed, and the issues are now ready for 
adjudication.

FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.  There has 
been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. The veteran's right knee disability includes both 
instability and arthritis.

3. The veteran's right knee instability is primarily 
manifested by complaints of giving way, intermittent 
locking, popping and intermittent use of a knee brace, 
comparable to no more than moderate instability; no 
objective findings of severe instability or recurrent 
subluxation are shown.

4. The veteran's right arthritis is manifested by x-ray 
evidence of degenerative joint disease, crepitus, 
complaints of severe pain, guarding on flexion, and 
periodic exacerbations, comparable to limitation of 
flexion to no less than 30 degrees; no ankylosis or 
nonunion are shown.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating higher than 20 
percent, for service-connected right knee disability 
manifested by ligament strain, lateral instability or 
recurrent subluxation have not been met.  38 U.S.C.A. §§ 
1155, 5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5256, 
5257, 5262, 5263 (2001).

2. The criteria for the assignment of a separate increased 
rating of 20 percent, and no higher, for degenerative 
joint disease of the right knee, with painful motion, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5259, 5260, 5261 (2001); VAOPGCPREC 23-97 (1997), 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. 
Reg. 56703 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show a history of bilateral knee 
complaints with arthrotomy and right lateral meniscectomy.  

Records submitted in support of the claim include 1991 
through November 1992 outpatient private treatment notes 
showing bilateral knee complaints, with right knee pain, 
positive crepitus, and x-ray findings of degenerative joint 
disease.

In February 1993, the veteran underwent diagnostic 
arthroscopy of the right knee because of complaints of 
intermittent pain and locking, and a history of bone chips 
and prior surgery to the right knee.  Surgical findings 
showed degenerative changes in the lateral facet of the 
patella, with grade 4 cartilage degeneration of the trochlea 
and medial femoral condyle.  A postoperative diagnosis of 
degenerative joint disease of the right knee was confirmed by 
MRI and x-rays.

May 1994 private outpatient treatment notes show complaints 
of swelling and right knee pain after jogging.  Examination 
showed swelling and positive crepitus.

July 1994 VA compensation and pension examination showed no 
effusion or tenderness.  Flexion was noted at 120 degrees, 
extension at 180 degrees, with normal abduction and 
adduction.  The knee was noted as stable, with normal sensory 
and muscle tone examination.  X-rays showed impression of 
marked degenerative changes with some right knee joint space 
narrowing laterally, and ossifications above the patella, 
with marked osteoarthritic changes involving the articular 
surfaces of the femur, tibia and patella.

Of record are September 1994 private treatment notes showing 
administration of cortisone injections.  The examiner noted 
positive crepitus, with complaints of catching and giving way 
of the right knee.  X-rays revealed degenerative joint 
disease, with multiple loose bodies.  Orthotomy and 
debridement surgery was performed, and a September 1994 
Surgical Pathology Report showed findings of nodular cortical 
bone and cartilage, consistent with loose body, right knee.  
Post-surgery treatment notes reflect improvement, with 
moderate degenerative changes.  Diagnoses of moderate-size 
joint effusion and moderate hypertrophic degenerative changes 
were noted.

In a September 1995 private treatment note, complaints of 
pain were treated with Motrin 800 mg.  May 1997 private 
outpatient orthopedic treatment notes showed subjective 
reports of pain and swelling in the right knee.  The knee was 
noted as stable, with degenerative joint disease of 
infrapatellar and medial and lateral joints.  

In a July 1997 rating decision, the RO assigned a temporary 
total disability rating for the post-surgical convalescent 
period from September 1994 to November 1994, and increased 
the rating under DC 5257 from 10 to 20 percent.

Also submitted were August 1997 private outpatient notes 
which showed crepitus of the right knee, but no effusion.  
The veteran complained of giving way and locking, although 
the examiner noted the ligaments as stable.  Range of motion 
was 5 through 110 degrees.  X-rays showed marginal 
osteophytes in all three compartments, and steroid injection 
was administered.  January 1998 outpatient treatment noted 
administration of steroid injection for pain.

On October 1998 VA compensation and pension examination, the 
veteran reported employment as a corrections officer.  He 
complained of increasing right knee pain.  On examination, 
normal gait was noted.  He was overweight at 6 feet 4 inches 
tall, and reported his actual weight as 380 pounds.  The 
right knee was tender to palpation over the medial side, with 
swelling plus/minus, and increased horizontal dimension and 
some loss of contour deformity.  X-rays revealed moderate 
degenerative osteoarthritis involving the patellofemoral 
joint and tibiofemoral joint with possible intra-articular 
loose bodies.  No other abnormality was seen.  Range of 
motion was 5 to 110 degrees.

In an April 2000 hearing before the undersigned Board member, 
the veteran testified to the effect that he had constant 
right knee pain, with stiffness, weakness, and buckling, with 
giving way once or twice a week, which affected job 
performance such as walking, squatting and climbing stairs.  
He claimed worsening of the knee on prolonged use, 
intermittent use of a knee brace, and use of analgesics.  He 
admitted he had not been treated by a physician for about a 
year, and performed therapy at home.

As regards employment, he testified that although he had only 
lost a day here or there in the last year because of the 
knee, his disability was aggravated by his job duties, such 
as the right knee giving-out while negotiating stairs.

On appeal in June 2000, the Board remanded the case for 
further development of functional loss consistent with the 
principles of DeLuca v. Brown, 8 Vet. App. 202 (1995).

Consistent with the Board's remand, the veteran underwent VA 
examination in October 26, 2000, and the examiner noted 
review of the claims file.  Complaints were of continuous 
discomfort (rated as 5 or 6 on a scale of 1-10), on the 
medial aspect of the right knee, with flare-ups of sharp pain 
in the right knee initiated by strenuous activities such as 
climbing stairs, long walks, prolonged sitting or running, 
lasting up to a couple of days.  He complained of 
intermittent swelling of the right knee anteriorly, with 
stiffness lasting from 2-3 days, and occasional locking and 
giving way when climbing stairs, four or five times every six 
months.  He reported decreased range of motion on flare-ups, 
weakness after strenuous activity, tendency to fatigue, 
swelling and decreased range of motion with pain during 
flare-ups.  He also complained of frequent popping, and the 
inability to rise after squatting.

On objective examination, mild soft tissue swelling was noted 
over the medial aspect above the right patella, with 
significant crepitus on movement, and marked tenderness to 
palpation along the medial joint line and medial edge of 
patella.  Anterior drawer's test, McMurray's test, and test 
for lateral instability were all negative.  All movements 
were noted as performed very slowly with significant guarding 
throughout the range of motion, and exacerbation of pain at 
the end of flexion.  The right thigh measured 3 cm less in 
circumference than the left.  Against strong resistance, 
flexion was limited to 50 degrees, and extension short by 40 
degrees.  Active and passive flexion was 5 to 110 degrees, 
with extension to 5 degrees, and no change on repeated 
movements.

X-rays revealed degenerative joint disease of the right knee, 
worse in the patellofemoral compartment, with intra-articular 
loose bodies.  Diagnosis was moderately severe degenerative 
joint disease of the right knee.  The examiner noted that no 
fatigability was present during movements, but additional 
limitation of motion was possible with flare-ups, though it 
was not possible to quantify it.  By a September 2001 rating 
decision, the RO continued the 20 percent rating under DC 
5257, and assigned a separate rating under DC 5010 for 
degenerative joint disease.

January 2001 private outpatient treatment notes show acute 
painful exacerbation of the veteran's osteoarthritis.  Full 
extension was limited by 5 degrees, and flexion limited to 10 
inches heel to buttock compared to 7 on the left side, with 
exquisite medial joint line tenderness and severe pain.  
Substantial patellofemoral crepitus was noted.  X-rays 
revealed major osteophyte formation, and arthroscopic 
irrigation and debridement were recommended.

Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In this regard, the Board notes that during the 
course of this appeal the veteran was afforded several VA 
examinations.  Consistent with the Board's Remand, DeLuca 
factors have been considered in the October 2000 VA 
examination, and the record includes pertinent VA and private 
treatment records.

Additionally, all facts have been sufficiently developed.  In 
this regard, the Board notes that by virtue of the rating 
decisions, statement of the case, supplemental statements of 
the case, as well as other notices issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim. 

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Rating Criteria

The veteran essentially contends that the 10 and 20 percent 
ratings currently in effect do not adequately reflect the 
severity of his right knee disability.  The Board must 
determine whether the weight of the evidence supports the 
veteran's claim(s) or is in relative equipoise, with the 
appellant prevailing in either event. However, if the weight 
of the evidence is against his claim(s), the claim(s) must be 
denied. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  When the knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The General Counsel also held in VAOPGCPREC 9-98, that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997). 
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003.  There are three circumstances under which 
compensation may be available for degenerative changes: (1) 
where limitation of motion meets the criteria in the 
diagnostic code(s) applicable to the joint(s) involved, the 
corresponding rating under the code(s) will be assigned; (2) 
where the objectively confirmed limitation of motion is not 
of a sufficient degree to warrant a compensable rating under 
the applicable code(s), a rating of 10% will be assigned for 
each major joint or group of minor joints affected to be 
combined, not added under DC 5003; or (3) where there is no 
limitation of motion, a rating of 10% or 20%, depending on 
the degree of incapacity, may still be assigned if there is 
x- ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joints.  Hicks v. West, 8 Vet. App. 417, 
420 (1995).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule).  A 10 percent rating contemplates a knee 
disability which is slight in nature, as would be manifested 
by slight impairment of the knee with recurrent subluxation 
or lateral instability (DC 5257), post-removal of semi-lunar 
cartilage, symptomatic, (DC 5259), leg flexion limited to 45 
degrees (DC 5260), leg extension limited to 10 degrees (DC 
5261), impairment of the tibia or fibula, by either nonunion 
or malunion, with slight knee disability (DC 5262) or genu 
recurvatum (DC 5263).

A 20 percent rating is warranted for moderate impairment of 
the knee with recurrent subluxation or lateral instability 
(DC 5257), dislocated semilunar cartilage with frequent 
episodes of "locking" pain, and effusion into the joint (DC 
5258), leg flexion limited to 30 degrees (DC 5260), leg 
extension limited to 15 degrees (DC 5261) or impairment of 
the tibia or fibula, by either nonunion or malunion, with 
moderate knee disability (DC 5262).

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion (DC 
5256), severe impairment of the knee with recurrent 
subluxation or lateral instability (DC 5257), leg flexion 
limited to 15 degrees (DC 5260), leg extension limited to 20 
degrees (DC 5261) or impairment of the tibia or fibula, by 
either nonunion or malunion, with marked knee disability (DC 
5262).

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(DC 5256), leg extension limited to 30 degrees or impairment 
of the tibia or fibula by nonunion with loose motion 
requiring brace (DC 5262).

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
higher rating based on limitation of motion may also be 
assigned for functional loss of use of the knee due to 
weakness, excess fatigability, incoordination, pain or pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." 38 C.F.R. § 4.40.

The standard full range of motion of the knee is measured 
from 0 degrees of extension to 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate I (2001).  The veteran's most recent 
examination was performed with review of the claims file by 
the examiner.

1.  Right Knee Instability.

The veteran's service-connected knee disability is currently 
rated as 20 percent disabling under DC 5257, for ligament 
strain with moderate instability.

Preliminarily, the Board notes that because there is no 
evidence of ankylosis of the knee, or impairment of the tibia 
or fibula with malunion or nonunion, a rating greater than 
the assigned 20 percent is not warranted under Diagnostic 
Codes 5256 or 5262 respectively.  Consideration under DC 5263 
is likewise unwarranted, there being no objective evidence of 
genu recurvatum of the right knee.

With respect to Diagnostic Codes 5258 and 5259, both of these 
diagnostic codes provide for maximum ratings of 20 percent or 
less.  Thus a rating under these codes, even if they were 
applicable, would not result in a higher evaluation.  
Alternatively, to assign additional disability compensation 
under either of these diagnostic codes based on pain or 
painful motion would amount to evaluation of the same 
disability under various diagnoses.  This amounts to 
pyramiding, a rating practice to be avoided. See 38 C.F.R. § 
4.14.

Applying the rating criteria cited above to the evidence of 
record, the Board finds no support for assignment of a rating 
higher than 20 percent for the service-connected knee under 
Diagnostic Code 5257.  In reaching this determination, the 
Board notes that the overall evidence shows that the veteran 
complained of giving way and locking of the knee, especially 
in the performance of job-related duties such as climbing 
stairs and prolonged walking.  On examination in October 
1998, the knee was found to be tender to palpation with mild 
swelling and some loss of contour.  In April 2000, the 
veteran testified to intermittent use of a brace due to 
buckling and stiffness, as well as weakness.  In the most 
recent VA examination of October 2000, the veteran complained 
of popping and locking, and the examiner noted swelling.  
Additionally, the right thigh measured 3 cm less than the 
left, showing some loss of muscle thickness.

The Board observes that recent examinations are devoid of any 
objective medical evidence of severe recurrent subluxation or 
lateral instability of the right knee.  In fact, as noted 
above, in the most recent October 2000 VA examination, the 
examiner noted that the anterior drawers test, McMurray's 
test, and test for lateral instability were all negative.  
Although the veteran testified to use of the brace, use was 
intermittent.  Moreover, many of his subjective complaints of 
recurrent instability are refuted by the objective evidence 
of record, which suggests no instability.  Thus, there is 
barely justification for even a 20 percent rating under 
Diagnostic Code 5257, and decidedly none for a higher rating.

2.  Right Knee Degenerative Joint Disease

The Court of Appeals for Veterans Claims has held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and examinations upon which 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); In this 
instance, the Board finds that the overall evidence, 
including the most recent VA examination and outpatient 
medical records, demonstrates additional functional loss 
sufficient to warrant an increased evaluation.

The record reveals x-ray confirmation of arthritis on VA 
examination in July 1994, and a September 1994 post-surgical 
diagnosis of moderate degenerative joint disease.  On the 
October 1998 VA examination, range of motion revealed flexion 
limited to 110 and extension to 5 degrees, warranting at 
least a non-compensable (zero percent) evaluation under DC 
5261, and making available a separate rating (minimum 10 
percent) for traumatic arthritis.  However, the most recent 
October 2000 VA examination performed with the examiner's 
review of the claims file, shows subjective complaints of 
continuous discomfort and flare-ups of sharp pain on 
prolonged sitting, walking, or running, and fatigability and 
weakness.  Active and passive flexion was noted as 5 to 110 
degrees, with extension to 5 degrees.  Significantly, the 
examiner opined that additional limitation of motion was 
possible with flare-ups.  On strong resistance, additional 
limitation of motion was shown.

With consideration of the above, and resolution of all 
reasonable doubt in the veteran's favor, the Board finds the 
veteran's degenerative joint disease productive of additional 
functional loss with pain on motion, comparable to limitation 
of flexion to 30 degrees.  Thus the total disability picture 
is more appropriately reflected by the next higher rating of 
20 percent.  See 38 C.F.R. § 4.59.  See also 38 C.F.R. 
§§ 4.40, 4.45; 4.59; DeLuca, 8 Vet. App. at 205-7; 
Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

A rating higher than 20 percent is unsupported by the record.  
Severe limitation of motion in flexion limited to 15 degrees 
and extension to 20 degrees, is simply not shown, and a 30 
percent rating is therefore unwarranted.  Moreover, increased 
limitation of motion shown on strong resistance is adequately 
contemplated in the assignment of the higher 20 percent 
rating.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned. To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right knee is demonstrated.  In April 2000, the 
veteran testified that he only missed a day here or there in 
the prior year because of his disability.  Moreover, although 
he expressed many subjective complaints, he had not sought 
any treatment during the previous year, and performed therapy 
at home.  Neither is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  Accordingly, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

An disability rating higher than 20 percent for service-
connected right knee disability, ligament strain with 
instability, is denied.

An increased rating of 20 percent for service-connected right 
knee disability due to degenerative joint disease is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

